NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        SEP 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 XIN ZHAO,                                         No.   15-73493

                   Petitioner,                     Agency No. A089-883-877

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judge.

        Xin Zhao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We review for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on an inconsistency as to Zhao’s alleged mistreatment in China. See id. at 1048

(adverse credibility finding reasonable under the totality of the circumstances).

Zhao’s explanations do not compel a contrary conclusion. See Lata v. INS, 204

F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, Zhao’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Finally, Zhao’s CAT claim fails because it is based on the same testimony

the agency found not credible, and the record does not compel the conclusion that

it is more likely than not he would be tortured by or with the consent or

acquiescence of a public official in China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   15-73493